Citation Nr: 0013688	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-40 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status post left temporal artery excision with 
headaches, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic osteoarthritis of the cervical spine 
with wedging of C5, currently evaluated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1973 to November 
1974.  He had a period of active duty for training from March 
1, 1973 to May 21, 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the RO.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The service-connected status post left temporal artery 
excision is shown to be manifested by purely subjective 
complaints of episodic headaches; related neurological 
disability manifested dementia related to brain trauma or a 
separately ratable headache disorder is not demonstrated.  

3. The service-connected cervical spine disability is shown 
to be manifested by x-ray evidence of degenerative changes 
and vertebral body deformity with a demonstrated limitation 
of motion which more nearly approximates that of a moderate 
extent; severe functional loss due to pain is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected status post left 
temporal artery excision with headaches are not met.  38 
U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a including Diagnostic 
Code 8045 (1999).  

2.  The criteria for the assignment of a 30 percent rating, 
but not more for the service-connected post-traumatic 
osteoarthritis of the cervical spine with wedging of C5, have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Codes 5003, 5010, 5285, 5290 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  
That is, the Board finds that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
most recent medical findings regarding the current level of 
the veteran's service-connected disability.  


I.  Factual Background

Historically, the Board notes that the veteran was originally 
granted service connection for status post left temporal 
artery excision with headaches in September 1985.  In March 
1986 decision, the Board increased the veteran's rating for 
the service-connected status post left temporal artery 
excision with headaches to 10 percent disabling, effective on 
June 13, 1985.  

In March 1994, the Board again rendered a decision denying 
the veteran an increased rating for the service-connected 
status post left temporal artery excision with headaches.  

In an August 1993 rating action, the RO had granted service 
connection for post-traumatic osteoarthritis of the cervical 
spine and assigned a 20 percent rating which included a 10 
percent evaluation for demonstrable deformity of the 
vertebral body under Diagnostic Code 5285 combined with a 
separate 10 percent rating for limitation of motion of the 
cervical spine under Diagnostic Code 5290.

In April 1995, the veteran submitted a claim for an increased 
rating for the service-connected status post left temporal 
artery excision with headaches and for the post-traumatic 
osteoarthritis of the cervical spine with wedging of C5.  

A careful review of the current medical evidence shows that 
the veteran was afforded x-ray studies of the cervical spine 
in June 1994.  Views of the cervical spine showed some 
developmental loss of height of the C5 vertebral body.  Disc 
spaces were intact and oblique views showed no significant 
neural encroachment.  Views of the thoracic spine showed 
scoliosis and minimal degenerative change.  No focal 
abnormality was otherwise visible.  

The veteran underwent physical therapy for neck pain in July 
and August 1994.  A private physician noted that the veteran 
has complained of suboccipital pain for 17 years which was 
not likely to resolve until there was aggressive 
strengthening of the involved musculature.  

X-ray studies of the cervical spine in June 1995 showed 
degenerative changes predominating at C5-6.  There was no 
significant disc space narrowing and oblique views showed 
mild and symmetrical neural encroachment.  Views of the 
thoracic spine showed mild scoliosis and secondary 
degenerative change.  No focal lytic or sclerotic lesion was 
visible.  There was some loss of vertebral height at several 
levels of the lower thoracic spine which all appeared 
chronic.  The impression was that of chronic changes only.  

The veteran was afforded a VA in July 1995.  The veteran 
complained of neck pain and headaches in the left temporal 
area.  An examination of the cervical spine revealed forward 
flexion of 30 degrees and extension backward of 30 degrees.  
The veteran had bilateral lateral flexion of 40 degrees and 
rotation of 55 degrees.  There was no tenderness or muscle 
spasm involved in the examination.  Diagnosis was that of 
cervical pain with normal examination; post status excision 
of traumatic temporal artery aneurysm, left, without 
residuals; and headaches with no neurological sequela.  

The veteran was afforded a VA neurological examination in 
July 1995.  The veteran indicated that his headaches occurred 
about three or four times per week.  They lasted two or three 
hours a day and were located in the left temporal area.  The 
veteran stated that his headaches were sometimes sharp and 
sometimes dull and steady.  The veteran did not know what 
aggravated the headaches.  He found some relief with 
ibuprofen.  The veteran complained that his headaches had 
increased somewhat in intensity and duration.  On 
neurological examination, no deficits or abnormalities were 
noted.  The diagnosis was that of headaches, no neurological 
sequela.  

X-ray studies of the cervical spine in July 1995 showed no 
significant change in findings over the previous film of 
August 1993 which indicated that no significant pathology was 
demonstrated.  

A March 1996 medical report from Tower Chiropractic indicates 
that the veteran sought chiropractic treatment for his neck 
pain.  

The veteran was afforded a VA cervical spine examination in 
March 1998.  The veteran complained that his neck hurt all 
the time.  The examiner noted that the veteran did not use 
crutches, a brace or cane.  The examiner noted that the 
veteran had not had surgery and was able to perform his usual 
occupational duties.  On examination of the cervical spine, 
there was no postural abnormality or fixed deformities of the 
musculature of the back.  It was essentially within normal 
limits without spasm or atrophy.  The veteran would hardly 
move because he said it hurt him.  The veteran had forward 
flexion of 20 degrees and bilateral rotation of 45 degrees.  
There was no objective true evidence of spasm or pain on 
examination.  On neurological examination, deep tendon 
reflexes were normoactive.  Gross sensation was present.  
Upper arm strength showed full range of motion and was rated 
V/V bilaterally.  X-ray studies of the cervical spine showed 
evidence of degenerative joint disease.  The diagnosis was 
that of cervical strain with degenerative joint disease 
without radiculopathy.  

The x-ray studies in March 1998 indicated mild anterior 
compression of the C5 vertebral body which could represent 
old trauma.  The vertebral body height and intervertebral 
disc space height above and below that level appeared intact.  
The atlantoaxial relationship appeared normal.  Alignment on 
the AP view also appeared normal.  The impression was that of 
mild anterior wedging of the C5 vertebral body which was 
present on the prior examination was without significant 
change when compared with this examination.  

The veteran was also afforded a VA neurologic examination in 
March 1998.  At that time, the veteran described his 
headaches as throbbing with pain lasting for 4 to 6 hours, 
for several days and he would be free of pain for 4 to 5 
months at a time.  The veteran took Motrin and Lidocaine 
nasal drops for relief.  The veteran described neck aches, 
worse on the right, which had been constant for 10 - 12 
years.  Physical examination was essentially normal.  
Diagnosis was that of history of head injury approximately 24 
years ago, neurologically negative; and neck and back aches 
for "many years," neurologically negative.  


II.  Analysis

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by the assigned 
rating.  The evaluation assigned for a service-connected 
disability is established by comparing the manifestations 
indicated in the recent medical findings with the criteria in 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999).  
Under 38 C.F.R. § 4.40, functional loss or weakness due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) expounded on the necessary evidence required 
for a full evaluation of orthopedic disabilities.  In this 
case, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 
(1999).  It was also held that the provisions of 38 C.F.R. § 
4.14 (1999) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 (1999), should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  


A.  Status Post Left Temporal Artery Excision with Headaches

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The RO has rated the 
veteran's status post left temporal artery excision with 
headaches disability is currently rated under Diagnostic Code 
8045, Brain disease due to trauma, as follows:

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

In this case, the medical evidence of record shows no 
neurologic disability other than his complaints of headaches.  
This evidence does not show that the veteran has more than 
purely subjective complaints of headaches of an episodic 
nature.  These are ratable as 10 percent disabling and no 
more under the provisions of Diagnostic Code 8045.  
Significantly, there is no competent evidence to establish he 
has dementia or brain disease due to trauma or a separately 
ratable headache disorder due the service-connected status 
post left temporary artery excision.  Thus, the Board 
concludes that an evaluation higher than 10 percent is not 
warranted for the veteran's service-connected status post 
left temporal artery excision with headaches.  

The preponderance of the evidence is against the claim for an 
increased rating for status post left temporal artery 
excision with headaches.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


B.  Post-traumatic Osteoarthritis of the Cervical Spine with 
Wedging of C5.

The RO has rated the veteran's service-connected post-
traumatic osteoarthritis of the cervical spine with wedging 
of C5 as 20 percent disabling under Diagnostic Code 5285, 
residuals of a fractured vertebra.  Accordingly, the RO has 
assigned a 10 percent rating for limited cervical spine 
motion and added a 10 percent rating for demonstrable 
deformity of a vertebral body.  

Under Diagnostic Code 5285, there must be evidence of 
residuals of a fractured vertebra, without cord involvement, 
and with abnormal mobility requiring a neck brace (jury 
mast), to warrant a 60 percent evaluation.  For a 100 percent 
evaluation, there must be cord involvement, the veteran must 
be bedridden, or the disability must require long leg braces.  
See 38 C.F.R. 4.71a, Diagnostic Code 5285 (1999).  In other 
cases, the rating should be in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  

Ankylosis of the cervical spine warrants a 40 percent 
evaluation if unfavorable, 30 percent if favorable.  38 
C.F.R. § 4.71a, Diagnostic Code 5287 (1999).  A rating under 
this code would be inappropriate as ankylosis of the cervical 
spine has not been shown.  

Limitation of motion of the cervical spine warrants a 30 
percent evaluation if severe, 20 percent if moderate and 10 
percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).  

Under Diagnostic Code 5010, arthritis due to trauma which is 
substantiated by x-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis which is established by X-ray 
studies is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the cervical spine has limitation of 
motion which is severe, a 30 percent evaluation is assigned. 
When the cervical spine has limitation of motion which is 
moderate, a 20 percent evaluation is assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (1999).  

In this case, the medical evidence shows that the veteran has 
himself voiced complaints of neck pain and exhibited some 
limitation of motion of the cervical spine.  On the most 
recent VA orthopedic examination, the veteran's flexion was 
to only 20 degrees, extension and lateral bending was to 20 
degrees and rotation to 45 degrees.  The examiner indicated, 
during the examination, that the veteran would hardly move 
because of neck pain, but added that there was no objective 
true evidence of spasm or pain on examination.  

Hence, the Board finds that the veteran has a demonstrated 
cervical spine limitation of motion which more nearly 
approximates that of a moderate degree.  Absent competent 
evidence establishing that he is experiencing a severe 
functional loss due to pain, the Board finds that the 
disability picture warrants a 20 percent rating based on 
actual limitation of motion of the cervical spine.  

Therefore, combined with the separate 10 percent rating based 
on having a demonstrable deformity of vertebral body, an 
overall rating of 30 percent is now for application for the 
service-connected cervical spine disability.  





ORDER

An increased rating for the service-connected status post 
left temporal artery excision with headaches is denied.  

A combined rating of 30 percent for the service-connected 
post-traumatic osteoarthritis of the cervical spine with 
wedging of C5 is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

